Citation Nr: 1710224	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  13-09 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of fracture of right radial head.

2. Entitlement to service connection for a right shoulder condition, to include as secondary to a service-connected disability of residuals of fracture of right radial head.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Thus, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that the fracture in his right radial head has caused increased pain and weakness in his elbow joint, which has aggravated his shoulder.  See June 2012 Notice of Disagreement.

The Veteran was last afforded a VA examination addressing the nature and severity of his service-connected residuals of fracture of right radial head in December 2012.  The December 2012 VA examination of the Veteran's elbow and forearm did not include an assessment of the Veteran's functional limitation due to pain on weight bearing and non-weight bearing, or active versus passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion in weight-bearing and nonweight-bearing).  

Therefore, in light of the fact that it has been more than 4 years since his last examination, and given the suggestion of increased severity of his right radial head (to include his elbow and forearm), a new VA examination should be performed to assess the current level of severity of the Veteran's radial head, consistent with the requirements in Correia, so that the record will be fully developed on this issue.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With respect to his shoulder condition, the Veteran asserts that his shoulder pain and limited range of motion/movement is directly related to, and is a residual effect of the injury to his service-connected right elbow.  See VA 9 Appeal to Board of Veterans' Appeals.  The Veteran was last afforded a VA examination on the nature and severity of his shoulder condition in March 2012; at that time a right shoulder disability was not diagnosed.  As additional examination is necessary regarding the rating of rating for the service-connected residuals of fracture, the Board finds that this issue should also be remanded to determine if there is a current disability, and if so, its nature and etiology.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all providers of treatment he has received for his service-connected residuals of fracture of right radial head  and shoulder disability and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the identified records.  

2.  Updated records of all VA treatment should also be obtained.

3. Then, schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of fracture of right radial head and diagnosis and etiology of a right shoulder disability.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:  

a. Please conduct range of motion testing of the right elbow and forearm, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b. The VA examiner should consider the Veteran's reports of flare-ups of the right elbow and forearm and portray any related functional loss in terms of additional range of motion loss.  If the VA examiner is unable to do so, the VA examiner must indicate why.

c. The examiner should also discuss the impact of the service-connected residuals of a fracture of the right radial head on the Veteran's employability, discussing the types of jobs, if any, that it prevents in light of his education, training, and special work experience.

d. The VA examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran has a right shoulder disability attributable to service or that was caused or aggravated by his service-connected residuals of fracture of right radial head.  

"Aggravation" means an increase in severity of the disorder beyond any medically established baseline.  The appropriate section of the Disability Benefits Questionnaire pertaining to aggravation opinions should be filled out for this purpose, if possible.

In providing the requested opinion, the VA examiner should elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Thereafter, re-adjudicate the issues remaining on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




